IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL P. ADERHOLD,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0977

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 20, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Michael P. Aderhold, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.